DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsukamoto (US 2015/0023030, “Tsukamoto”).
Regarding claims 1 and 8, Tsukamoto teaches a flexible display device having first, second, and third housing areas (see Figs. 1A, 1B, 1C, below, having housing areas 112, 111, 113, and see generally [0036]; the Examiner notes that any of the housing areas 111-113 may be considered to be first, second, or third housing consistent with the presently claimed language), that the housing structures may be folded and slid together (e.g., [0053] and Figs. 1A-1C). Tsukamotoa additionally teaches that the first, second, and third housings may be connected by hinges that facilitate their slidable connection (folding and sliding, [0053], Figs. 1A-1C, each section connected by hinges). Tsukamoto teaches that the first second and third houses may be in the same plane when spread and configured to by wholly exposed (see Fig. 1A), that the corresponding display portions may be considered to be on the top of the housings (see, e.g., Fig. 1A), and that the portions may change shape between folded and spread positions such that the exposed area is changed along with the folding of the device (see Figs. 1A-1C, e.g., [0008], [0009]). Tsukamoto teaches that, when spread, the first, second, and third display portions may each be facing the same exterior direction (i.e., exposed to a viewer, see Fig. 1A). Tsukamoto additionally teaches that the folded device has only one display area facing an exterior or exposed 
    PNG
    media_image1.png
    839
    667
    media_image1.png
    Greyscale
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto as applied to claims 1 and 8, above, and further in view of Nakazawa (US 2009/0221335, “Nakazawa”).
Regarding claims 2 and 9, Tsukamoto teaches the inclusion of hinges having first and second shafts that are correspondingly connected to the first, second (and third) housing areas (see Figs 1 and 2, notably Fig. 2C showing first and second shafts are rotatably connecting their corresponding housings and 2A, showing shafts being parallel to one another). Because Tsukamoto teaches the inclusion of hinges between the first and second housing areas and between the second and third housing areas, there would also be third and fourth shaft components as claimed in claim 9.
    PNG
    media_image2.png
    365
    572
    media_image2.png
    Greyscale
	Tsukamoto fails to teach that the first shaft is connected to a slide rail mechanism such that the hinge is slidably attached along a slide rail. However, in the same field of endeavor of display devices ([0004], [0005]), Nakazawa teaches to include a slide rail mechanism in a rotating or sliding flexible display device in order to provide the device with sliding functionality (see Fig. 1B, 2, [0033], [0008]). It therefore would have been obvious to have included a sliding mechanism, such as the slide rail feature described by Nakazawa, in the folding or sliding device of Tsukamoto in order to provide the device with sliding functionality, for example, so that the device can be used both in the folded and opened positions and in order to more easily manipulate the device with a single hand ([0033], [0008], [0046]). 
Regarding claim 3, modified Tsukamoto additionally teaches that the hinge may be positioned at one end of the slide rail when the display is in the spread open state (see, e.g., Tsukamoto, Fig. 1A and see Nakazawa [0033], [0008], [0046], and Figs. 1A and 1B) and such that the vertical positions of the first and second housings may be changed by rotating the hinge and upon sliding of the device (i.e., that the first or second housing may be adjusted above or below the other housing unit, see Tsukamoto, e.g., Fig 
Regarding claim 4, Tsukamoto additionally teaches that the housing areas have cut-out portions at the hinge areas (such that the first portion is held at least partially in a space between the housings when folded, see Figs. 1B and 1C and see Fig. 4C). Therefore, each of the housing portions of Tsukamoto may be considered to have cut-out portions on a side opposite to the support area (i.e., to the housing area). Because the display area exists outside the housing areas (i.e., in the cut-out, or hinge, areas), it may be considered to be held in that space when the panel is folded.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto as applied to claim 1, above, and further in view of Verschoor et al. (US 2013/0044410, “Verschoor”).
Regarding claim 5, modified Tsukamoto fails to specifically teach the inclusion of first or second locking mechanisms so as to lock the display in the spread and folded positions. However, in the same field of endeavor of foldable display devices (e.g., [0001] – [0005]), Verschoor teaches to include a locking mechanism on the hinges of a device so as to lock the device in both storage or folded position and in the extended position ([0050], [0051], [0046], [0056]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included locking mechanisms on the hinges of the device of modified Tsukamoto in order to keep the device either open or closed (Verschoor, [0050], [0051], [0046], [0056]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto as applied to claim 1, above, and further in view of Seo et al. (US 2012/0242599, “Seo”).
Regarding claims 6 and 7, Tsukamoto fails to specifically teach the inclusion of vibrating elements. In the same field of endeavor of display devices (e.g., [0026] – [0029]), Seo teaches to include first and second vibrating elements in the first and second housings, respectively ([0066], [0067]). Seo additionally teaches that the vibrating motoes may be adjusted to a preferred vibration pattern ([0121]) and therefore the vibration of each element may be adjusted in order to suit the needs of the end user ([0066], [0067], [0121]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provided vibrating mechanisms in the first and second housing areas of the device of modified Tsukamoto in order to provide tactile feedback to the user of the device (e.g., [0121], [0066], [0067]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782